Exhibit 10.1

COHU, INC.
2005 EQUITY INCENTIVE PLAN

1. ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

1.1 Establishment. The Cohu, Inc. 2005 Equity Incentive Plan (the “Plan”) was
originally established effective as of May 10, 2005, the date of its approval by
the stockholders of the Company (the “ Effective Date ” ), and was subsequently
amended and restated, subject to stockholder approval, by the Board on March 17,
2006, April 18, 2006 and on March 20, 2009.

1.2 Purpose. The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract, retain and reward persons performing services for the Participating
Company Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group. The Plan seeks to achieve this
purpose by providing for Awards in the form of Options, Stock Appreciation
Rights, Restricted Stock, Performance Shares, Performance Units, Restricted
Stock Units, Deferred Stock and Other Stock-Based Awards. After the Effective
Date, the Company shall terminate, and no longer issue any awards from under,
the Company’s 1998 Stock Option Plan, 1996 Outside Directors Stock Option Plan
and 1996 Stock Option Plan.

1.3 Term of Plan. The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Awards
granted under the Plan have lapsed. However, all Incentive Stock Options shall
be granted, if at all, within ten (10) years from the Effective Date.

2. DEFINITIONS AND CONSTRUCTION.

2.1 Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:

(a) “Affiliate” means (i) an entity, other than a Parent Corporation, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) an entity, other than a Subsidiary Corporation, that is
controlled by the Company directly, or indirectly through one or more
intermediary entities. For this purpose, the term “control” (including the term
“controlled by”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of the relevant
entity, whether through the ownership of voting securities, by contract or
otherwise; or shall have such other meaning assigned such term for the purposes
of registration on Form S-8 under the Securities Act.

(b) “Award” means any Option, SAR, Restricted Stock, Performance Share,
Performance Unit, Restricted Stock Unit, Deferred Stock or Other Stock-Based
Award granted under the Plan.

(c) “Award Agreement” means a written agreement between the Company and a
Participant setting forth the terms, conditions and restrictions of the Award
granted to the Participant. An Award Agreement may be an “Option Agreement,” a
“SAR Agreement,” a “Restricted Stock Agreement,” a “Performance Share
Agreement,” a “Performance Unit Agreement,” a “Restricted Stock Unit Agreement,”
a “Deferred Stock Unit Agreement,” or an “Other Stock-Based Award Agreement.”

(d) “Board” means the Board of Directors of the Company. If one or more
Committees have been appointed by the Board to administer the Plan, “ Board ”
also means such Committee(s).

(e) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

(f) “Committee” means the Compensation Committee or other committee of the Board
duly appointed to administer the Plan and having such powers as shall be
specified by the Board. Unless the powers of the Committee have been
specifically limited, the Committee shall have all of the powers of the Board
granted herein, including, without limitation, the power to amend or terminate
the Plan at any time, subject to the terms of the Plan and any applicable
limitations imposed by law.

(g) “Company” means Cohu, Inc., a Delaware corporation, or any successor
corporation thereto.

(h) “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a Director) to a Participating Company,
provided that the identity of such person, the nature of such services or the
entity to which such services are provided would not preclude the Company from
offering or selling securities to such person pursuant to the Plan in reliance
on a Form S-8 Registration Statement under the Securities Act.

(i) “Covered Employee” means an Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m).

(j) “Deferred Stock” means a bookkeeping entry representing a right granted to a
Participant pursuant to Section 9.3 of the Plan to receive a share of Stock on a
date determined in accordance with the Plan and the Participant’s Award
Agreement.

(k) “Director” means a member of the Board or of the board of directors of any
other Participating Company.

(l) “Disability” means the inability of the Participant, in the opinion of a
qualified physician acceptable to the Company, to perform the major duties of
the Participant’s position with the Participating Company Group because of the
sickness or injury of the Participant.

(m) “Dividend Equivalent” means a credit, made at the discretion of the Board or
as otherwise provided by the Plan, to the account of a Participant in an amount
equal to the cash dividends paid on one share of Stock for each share of Stock
represented by an Award held by such Participant.

(n) “Employee” means any person treated as an employee (including an Officer or
a Director who is also treated as an employee) in the records of a Participating
Company and, with respect to any Incentive Stock Option granted to such person,
who is an employee for purposes of Section 422 of the Code; provided, however,
that neither service as a Director nor payment of a director’s fee shall be
sufficient to constitute employment for purposes of the Plan. The Company shall
determine in good faith and in the exercise of its discretion whether an
individual has become or has ceased to be an Employee and the effective date of
such individual’s employment or termination of employment, as the case may be.
For purposes of an individual’s rights, if any, under the Plan as of the time of
the Company’s determination, all such determinations by the Company shall be
final, binding and conclusive, notwithstanding that the Company or any court of
law or governmental agency subsequently makes a contrary determination.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(p) “Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Board, in its discretion, or by the Company,
in its discretion, if such determination is expressly allocated to the Company
herein, subject to the following:

(i) If, on such date, the Stock is listed on a national or regional securities
exchange or market system, the Fair Market Value of a share of Stock shall be
the closing price of a share of Stock (or the mean of the closing bid and asked
prices of a share of Stock if the Stock is so quoted instead) as quoted on the
Nasdaq National Market, The Nasdaq SmallCap Market or such other national or
regional securities exchange or market system constituting the primary market
for the Stock, as reported in The Wall Street Journal or such other source as
the Company deems reliable. If the relevant date does not fall on a day on which
the Stock has traded on such securities exchange or market system, the date on
which the Fair Market Value shall be established shall be the last day on which
the Stock was so traded prior to the relevant date, or such other appropriate
day as shall be determined by the Board, in its discretion.

(ii) If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Board in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.

(q) “Incentive Stock Option” means an Option intended to be (as set forth in the
Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.

(r) “Indexed Option” means an Option with an exercise price which either
increases by a fixed percentage over time or changes by reference to a published
index, as determined by the Board and set forth in the Option Agreement.

(s) “Insider” means an Officer, a Director of the Company or other person whose
transactions in Stock are subject to Section 16 of the Exchange Act.

(t) “Net-Exercise” means a procedure by which the Participant will be issued a
number of shares of Stock determined in accordance with a formula X + Y(A-B) /
A, where:

X = the number of shares of Stock to be issued to the Participant upon exercise
of the Option;

Y = the total number of shares with respect to which the Participant has elected
to exercise the Option;

A = the Fair Market Value of one (1) share of Stock;

B = the exercise price per share (as defined in the Participant’s Award
Agreement).

(u) “Nonstatutory Stock Option” means an Option not intended to be (as set forth
in the Award Agreement) or which does not qualify as an Incentive Stock Option.

(v) “Officer” means any person designated by the Board as an officer of the
Company.

(w) “Option” means a right to purchase Stock pursuant to the terms and
conditions of the Plan. An Option may be either an Incentive Stock Option, a
Nonstatutory Stock Option or an Indexed Option.

(x) “Other Stock-Based Award” means an Award granted or denominated in Stock or
units of Stock pursuant to Section 9.5 of the Plan.

(y) “Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.

(z) “Participant” means any eligible person who has been granted one or more
Awards.

(aa) “Participating Company” means the Company or any Parent Corporation or
Subsidiary Corporation or Affiliate.

(bb) “Participating Company Group” means, at any point in time, all corporations
collectively which are then Participating Companies.

(cc) “Performance-Based Award” means an Award granted to selected Covered
Employees pursuant to Sections 8 and 9, but which are subject to the terms and
conditions set forth in Section 10. All Performance-Based Awards are intended to
qualify as qualified performance-based compensation under Section 162(m).

(dd) “Performance Bonus Award” means the cash award set forth in Section 9.6

(ee) “Performance Goal” means the criteria that the Committee uses to establish
qualified performance-based compensation under Section 162(m) and the formulas
for determining whether such performance targets have been obtained. Such
Performance Goals may be based upon one or more Performance Measures, subject to
the following: Performance Measures shall have the same meanings as used in the
Company’s financial statements, or, if such terms are not used in the Company’s
financial statements, they shall have the meaning applied pursuant to generally
accepted accounting principles, or as used generally in the Company’s industry.
Performance Measures shall be calculated with respect to the Company and each
Subsidiary Corporation consolidated therewith for financial reporting purposes
or such division or other business unit as may be selected by the Committee. For
purposes of the Plan, the Performance Measures applicable to a Performance-Based
Award shall be calculated in accordance with U.S. generally accepted accounting
principles, but prior to the accrual or payment of any Performance-Based Award
for the same Performance Period and excluding the effect (whether positive or
negative) of any change in accounting standards or any extraordinary, unusual or
nonrecurring item, as determined by the Committee, occurring after the
establishment of the Performance Goals applicable to the Performance-Based
Award. Performance targets may include a minimum, maximum, target level and
intermediate levels of performance, with the final value of a Performance-Based
Award determined under the applicable Performance-Based Award formula by the
level attained during the applicable Performance Period. A Performance target
may be stated as an absolute value or as a value determined relative to a
standard selected by the Committee.

(ff) “Performance Measures” may be one or more of the following, or a
combination of the any of the following, as determined by the Committee:
(i) revenue; (ii) gross margin; (iii) operating margin; (iv) operating income;
(v) pre-tax profit; (vi) earnings before interest, taxes and depreciation;
(vii) net income; (viii) cash flow; (ix) expenses; (x) the market price of the
Stock; (xi) earnings per share; (xii) return on stockholder equity;
(xiii) return on capital; (xiv) return on net assets; (xv) economic value added;
(xvi) number of customers; (xvii) market share; (xviii) return on investment;
(xix) profit after tax; (xx) customer satisfaction; (xxi) business divestitures
and acquisitions; (xxii) supplier awards from significant customers; (xxiii) new
product development and (xxiv) working capital.

(gg) “Performance Period” means a period established by the Committee pursuant
to Section 10 of the Plan at the end of which one or more Performance Goals are
to be measured.

(hh) “Performance Share” means a right granted to a Participant pursuant to
Section 9.1, to receive Stock, the payment of which is contingent upon achieving
certain Performance Goals or other performance based targets established by the
Committee.

(ii) “Performance Unit” means a bookkeeping entry representing a right granted
to a Participant pursuant to Section 9.2 of the Plan to receive a payment equal
to the value of a Performance Unit, as determined by the Committee, based upon
achieving certain Performance Goals or other performance based targets.

(jj) “Prior Plan Award” means, any option or other award granted pursuant to the
Company’s 1998 Stock Option Plan, 1996 Outside Directors Stock Option Plan, 1996
Stock Option Plan or 1994 Stock Option Plan which is outstanding on or after the
Effective Date.

(kk) “Restricted Stock” means Stock granted to a Participant pursuant to
Section 8 of the Plan that is subject to certain conditions (including any
applicable Vesting Conditions), and may be subject to risk of forfeiture.

(ll) “Restricted Stock Unit” or “Stock Unit” means a bookkeeping entry
representing a right granted to a Participant pursuant to Section 9.4 of the
Plan to receive the value associated with a share of Stock on a date determined
in accordance with the provisions of the Plan and the Participant’s Award
Agreement.

(mm) “Restriction Period” means the period established in accordance with
Section 8 of the Plan during which shares subject to a Restricted Stock Award
are subject to Vesting Conditions.

(nn) “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time
to time, or any successor rule or regulation.

(oo) “SAR” or “Stock Appreciation Right” means a bookkeeping entry representing,
for each share of Stock subject to such SAR, a right granted to a Participant
pursuant to Section 7 of the Plan to receive payment of an amount equal to the
excess, if any, of the Fair Market Value of a share of Stock on the date of
exercise of the SAR over the exercise price.

         
 
       
(pp)
      “Section 162(m)” means Section 162(m) of the Code.
 
       
(qq)
      “Securities Act” means the Securities Act of 1933, as amended.

(rr) “Service” means a Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee, a Director
or a Consultant. A Participant’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders
Service to the Participating Company Group or a change in the Participating
Company for which the Participant renders such Service, provided that there is
no interruption or termination of the Participant’s Service. Furthermore, a
Participant’s Service with the Participating Company Group shall not be deemed
to have terminated if the Participant takes any military leave, sick leave, or
other bona fide leave of absence approved by the Company; provided, however,
that if any such leave exceeds ninety (90) days, on the ninety-first (91st) day
of such leave the Participant’s Service shall be deemed to have terminated
unless the Participant’s right to return to Service with the Participating
Company Group is guaranteed by statute or contract. Notwithstanding the
foregoing, unless otherwise designated by the Company or required by law, a
leave of absence shall not be treated as Service for purposes of determining
vesting under the Participant’s Option Agreement. The Participant’s Service
shall be deemed to have terminated either upon an actual termination of Service
or upon the corporation for which the Participant performs Service ceasing to be
a Participating Company. Subject to the foregoing, the Company, in its
discretion, shall determine whether the Participant’s Service has terminated and
the effective date of such termination.

(ss) “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.2.

(tt) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

(uu) “Ten Percent Owner Participant” means a Participant who, at the time an
Option is granted to the Participant, owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of a
Participating Company (other than an Affiliate) within the meaning of
Section 422(b)(6) of the Code.

(vv) “Vesting Conditions” mean those conditions established in accordance with
the Plan prior to the satisfaction of which shares subject to a Restricted Stock
Award or Restricted Stock Unit Award, respectively, remain subject to forfeiture
or a repurchase option in favor of the Company upon the Participant’s
termination of Service.

2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.

3. ADMINISTRATION.

3.1 Administration by the Board. The Plan shall be administered by the Board.
All questions of interpretation of the Plan or of any Award shall be determined
by the Board, and such determinations shall be final and binding upon all
persons having an interest in the Plan or such Award.

3.2 Authority of Officers. Any Officer shall have the authority to act on behalf
of the Company with respect to any matter, right, obligation, determination or
election which is the responsibility of or which is allocated to the Company
herein, provided the Officer has apparent authority with respect to such matter,
right, obligation, determination or election. The Board may, in its discretion,
delegate to a committee comprised of one or more Officers the authority to grant
one or more Awards, without further approval of the Board or the Committee, to
any Employee, other than a person who, at the time of such grant, is an Insider;
provided, however, that (a) such Awards shall not be granted for shares in
excess of the maximum aggregate number of shares of Stock authorized for
issuance pursuant to Section 4.1, (b) the exercise price per share of each
Option shall be not less than the Fair Market Value per share of the Stock on
the effective date of grant (or, if the Stock has not traded on such date, on
the last day preceding the effective date of grant on which the Stock was
traded), and (iii) each such Award shall be subject to the terms and conditions
of the appropriate standard form of Award Agreement approved by the Board or the
Committee and shall conform to the provisions of the Plan and such other
guidelines as shall be established from time to time by the Board or the
Committee.

3.3 Powers of the Board. In addition to any other powers set forth in the Plan
and subject to the provisions of the Plan, the Board shall have the full and
final power and authority, in its discretion:

(a) to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock or units to be subject to
each Award;

(b) to designate Options as Incentive Stock Options, Nonstatutory Stock Options
or Indexed Options;

(c) to determine the type(s) of Other Stock-Based Awards, and their terms and
conditions that may be granted under the Plan;

(d) to determine the Fair Market Value of shares of Stock or other property;

(e) to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired upon the exercise thereof,
including, without limitation, (i) the exercise or purchase price of shares
purchased pursuant to any Award, (ii) the method of payment for shares purchased
pursuant to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with the Award, including by the withholding or
delivery of shares of Stock, (iv) the timing, terms and conditions of the
exercisability of the Award or the vesting of any Award of any shares acquired
pursuant thereto, (v) the Performance Goals applicable to any Award and the
extent to which such Performance Goals have been attained, (vi) the time of the
expiration of any Award, (vii) the effect of the Participant’s termination of
Service with the Participating Company Group on any of the foregoing, and
(viii) all other terms, conditions and restrictions applicable to any Award or
shares acquired pursuant thereto not inconsistent with the terms of the Plan;

(f) to determine whether an Award will be settled in shares of Stock, cash, or
in any combination thereof;

(g) to approve one or more forms of Award Agreement;

(h) to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;

(i) to accelerate, continue, extend or defer the exercisability of any Award or
any shares acquired pursuant thereto, including with respect to the period
following a Participant’s termination of Service with the Participating Company
Group;

(j) to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt sub-plans or supplements to, or alternative versions of,
the Plan, including, without limitation, as the Board deems necessary or
desirable to comply with the laws or regulations of, or to accommodate the tax
policy, financial accounting or custom of, foreign jurisdictions whose citizens
may be granted Awards;

(k) to authorize, in conjunction with any applicable Company deferred
compensation plan, that the receipt of cash or Stock subject to any Award under
this Plan, may be deferred under the terms and conditions of such Company
deferred compensation plan; and

(l) to correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Board may deem
advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.

3.4 Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b-3.

3.5 Committee Complying with Section 162(m). If the Company is a “publicly held
corporation” within the meaning of Section 162(m), the Board may establish a
Committee of “outside directors” within the meaning of Section 162(m) to approve
the grant of any Option which might reasonably be anticipated to result in the
payment of employee remuneration that would otherwise exceed the limit on
employee remuneration deductible for income tax purposes pursuant to
Section 162(m).

3.6 No Repricing. Without the affirmative vote of holders of a majority of the
shares of Stock cast in person or by proxy at a meeting of the stockholders of
the Company at which a quorum representing a majority of all outstanding shares
of Stock is present or represented by proxy, the Board shall not approve a
program providing for either (a) the cancellation of outstanding Options and/or
SARs and the grant in substitution therefore of any new Awards, including
specifically any new Options and/or SARs having a lower exercise price or
(b) the amendment of outstanding Options and/or SARs to reduce the exercise
price thereof. This paragraph shall not be construed to apply to “issuing or
assuming a stock option in a transaction to which section 424(a) applies,”
within the meaning of Section 424 of the Code.

3.7 No Restricted Stock Award Acceleration. Notwithstanding any provision of the
Plan to the contrary, no Restricted Stock Award may be granted which provides,
or subsequently amended to provide, for (i) any acceleration of vesting for any
reason other than upon a Change in Control or after the Participant’s death or
Disability and (ii) vesting of one hundred percent (100%) of any such Restricted
Stock Award prior to the passage of three (3) years of Service (unless such
Restricted Stock Award will vest in accordance with the satisfaction of any
Performance Goal).

3.8 Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or officers or employees of the Participating
Company Group, members of the Board and any officers or employees of the
Participating Company Group to whom authority to act for the Board or the
Company is delegated shall be indemnified by the Company against all reasonable
expenses, including attorneys’ fees, actually and necessarily incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan, or
any right granted hereunder, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by independent legal counsel
selected by the Company) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, except in relation to matters as to which it
shall be adjudged in such action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct in duties; provided,
however, that within sixty (60) days after the institution of such action, suit
or proceeding, such person shall offer to the Company, in writing, the
opportunity at its own expense to handle and defend the same.

4. SHARES SUBJECT TO PLAN.

4.1 Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be Five Million Three Hundred and Eight Thousand Five
Hundred and Thirty-five (5,308,535). This share reserve shall consist of
authorized but unissued or reacquired shares of Stock or any combination
thereof. However, the share reserve, determined at any time, shall be reduced by
the number of shares subject to (i) the Prior Plan Awards and (ii) Awards (which
as of March 20, 2009 totaled 3,457,380). If any outstanding Award, including any
Prior Plan Award, for any reason expires or is terminated or canceled without
having been exercised or settled in full, or if shares of Stock acquired
pursuant to an Award subject to forfeiture or repurchase, including any Prior
Plan Award, are forfeited or repurchased by the Company, the shares of Stock
allocable to the terminated portion of such Award, including any Prior Plan
Award, or such forfeited or repurchased shares of Stock shall again be available
for grant under the Plan. Shares of Stock shall not be deemed to have been
granted pursuant to the Plan with respect to any portion of an Award that is
settled in cash. Notwithstanding anything to the contrary in this Section 4.1,
the following shares of Stock shall not be available for reissuance under the
Plan: (i) shares of Stock with respect to which the Participant has received the
benefits of ownership (other than voting rights), either in the form of
dividends, shares sold pursuant to a Cashless Exercise described in
Section 6.3(a) or otherwise; (ii) shares of Stock which are withheld from any
Award or payment under the Plan to satisfy tax withholding obligations pursuant
to Section 15.2; (iii) shares of Stock which are surrendered by any Participant
(through a Cashless Exercise, actual delivery of the shares or attestation of
ownership) to fulfill tax withholding obligations or to pay the applicable
exercise price for any Award; and (iv) shares of Stock subject to the grant of a
SAR which are not issued upon settlement of the SAR.

4.2 Adjustments for Changes in Capital Structure. In the event of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company,
appropriate adjustments shall be made in the number and class of shares subject
to the Plan and to any outstanding Awards, in the Section 162(m) Grant Limit set
forth in Section 5.4 and in the exercise price or purchaser price of any
outstanding Awards. If a majority of the shares which are of the same class as
the shares that are subject to outstanding Awards are exchanged for, converted
into, or otherwise become (whether or not pursuant to an Ownership Change Event,
as defined in Section 12.1) shares of another corporation (the “ New Shares ” ),
the Board may unilaterally amend the outstanding Awards to provide that such
Awards are accurately reflected for New Shares. In the event of any such
amendment, the number of shares subject to, and the exercise price and/or
purchase price per share of, the outstanding Awards (if any) shall be adjusted
in a fair and equitable manner as determined by the Board, in its discretion.
Notwithstanding the foregoing, any fractional share resulting from an adjustment
pursuant to this Section 4.2 shall be rounded down to the nearest whole number,
and in no event may the exercise price and/or purchase price of any Award be
decreased to an amount less than the par value, if any, of the stock subject to
the Award. The adjustments determined by the Board pursuant to this Section 4.2
shall be final, binding and conclusive.

5. ELIGIBILITY AND AWARD LIMITATIONS.

5.1 Persons Eligible for Awards. Awards may be granted only to Employees,
Consultants, and Directors. For purposes of the foregoing sentence, “Employees,”
“Consultants” and “Directors” shall include prospective Employees, prospective
Consultants and prospective Directors to whom Awards are granted in connection
with written offers of an employment or other service relationship with the
Participating Company Group; provided, however, that no Stock subject to any
such Award shall vest, become exercisable or be issued prior to the date on
which such person commences Service.

5.2 Participation. Awards are granted solely at the discretion of the Board.
Eligible persons may be granted more than one (1) Award. However, eligibility in
accordance with this Section shall not entitle any person to be granted an
Award, or, having been granted an Award, to be granted an additional Award.

5.3 Incentive Stock Option Limitations.

(a) Persons Eligible. An Incentive Stock Option may be granted only to a person
who, on the effective date of grant, is an Employee of the Company, a Parent
Corporation or a Subsidiary Corporation (each being an “ ISO-Qualifying
Corporation ” ). Any person who is not an Employee of an ISO-Qualifying
Corporation on the effective date of the grant of an Option to such person may
be granted only a Nonstatutory Stock Option. An Incentive Stock Option granted
to a prospective Employee upon the condition that such person become an Employee
of an ISO-Qualifying Corporation shall be deemed granted effective on the date
such person commences Service with an ISO-Qualifying Corporation, with an
exercise price determined as of such date in accordance with Section 6.1.

(b) Fair Market Value Limitation. To the extent that options designated as
Incentive Stock Options (granted under all stock option plans of the
Participating Company Group, including the Plan) become exercisable by a
Participant for the first time during any calendar year for stock having a Fair
Market Value greater than One Hundred Thousand dollars ($100,000), the portion
of such options which exceeds such amount shall be treated as Nonstatutory Stock
Options. For purposes of this Section, options designated as Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of stock shall be determined as of the time the option
with respect to such stock is granted. If the Code is amended to provide for a
different limitation from that set forth in this Section, such different
limitation shall be deemed incorporated herein effective as of the date and with
respect to such Options as required or permitted by such amendment to the Code.
If an Option is treated as an Incentive Stock Option in part and as a
Nonstatutory Stock Option in part by reason of the limitation set forth in this
Section, the Participant may designate which portion of such Option the
Participant is exercising. In the absence of such designation, the Participant
shall be deemed to have exercised the Incentive Stock Option portion of the
Option first. Upon exercise, shares issued pursuant to each such portion shall
be separately identified.

5.4 Award Limits.

(a) Aggregate Limit on Restricted Stock, Performance Shares and Performance
Units. Subject to adjustment as provided in Section 4.2, in no event shall more
than Two-Million Five-Hundred Thousand (2,500,000) shares of Stock in the
aggregate be issued under the Plan pursuant to the exercise or settlement of
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units.

(b) Section 162(m) Award Limits. The following limits shall apply to the grant
of any Award if, at the time of grant, the Company is a “publicly held
corporation” within the meaning of Section 162(m).

(i) Options and SARs. Subject to adjustment as provided in Section 4.2, no
Employee shall be granted within any fiscal year of the Company one or more
Options or Freestanding SARs which in the aggregate are for more than Five
Hundred Thousand (500,000) shares of Stock, provided, however, that the Company
may make an additional one-time grant to any newly-hired Employee of an Option
and/or SAR for the purchase of up to an additional Two Hundred and Fifty
Thousand (250,000) shares of Stock. An Option which is canceled (or a
Freestanding SAR as to which the exercise price is reduced to reflect a
reduction in the Fair Market Value of the Stock) in the same fiscal year of the
Company in which it was granted shall continue to be counted against such limit
for such fiscal year.

(ii) Restricted Stock and Restricted Stock Units. Subject to adjustment as
provided in Section 4.2, no Employee shall be granted within any fiscal year of
the Company one or more Restricted Stock Awards or Restricted Stock Units,
subject to Vesting Conditions based on the attainment of Performance Goals, for
more than Two Hundred Thousand (200,000) shares of Stock, provided, however,
that the Company may make an additional one-time grant to any newly-hired
Employee of a Restricted Stock Award or Restricted Stock Units of up to an
additional One Hundred Thousand (100,000) shares of Stock.

(iii) Performance Shares and Performance Units. Subject to adjustment as
provided in Section 4.2, no Employee shall be granted (A) Performance Shares
which could result in such Employee receiving more than One Hundred Thousand
(100,000) shares of Stock for each full fiscal year of the Company contained in
the Performance Period for such Award, or (B) Performance Units which could
result in such Employee receiving more than $1,000,000 for each full fiscal year
of the Company contained in the Performance Period for such Award. No
Participant may be granted more than one Performance Share or Performance Unit
for the same Performance Period.

(iv) Performance Bonus Awards. No Employee shall be paid a Performance Bonus
Award pursuant to Section 9.6 which is greater than $1,000,000 for each full
fiscal year of the Company contained in the Performance Period for such award.

6. TERMS AND CONDITIONS OF OPTIONS.

Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Board shall from time to time
establish. No Option or purported Option shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Options may incorporate all or any of the terms of the
Plan by reference and shall comply with and be subject to the following terms
and conditions:

6.1 Exercise Price. The exercise price for each Option shall be established in
the discretion of the Board; provided, however, that (a) the exercise price per
share for an Option shall be not less than the Fair Market Value of a share of
Stock on the effective date of grant of the Option, (b) no Incentive Stock
Option granted to a Ten Percent Owner Participant shall have an exercise price
per share less than one hundred ten percent (110%) of the Fair Market Value of a
share of Stock on the effective date of grant of the Option, and
(c) notwithstanding anything to the contrary in this Section 6.1, in the case of
an Indexed Option, the Board shall determine the exercise price of such Indexed
Option and the terms and conditions that affect, if any, any adjustments to the
exercise price of such Indexed Option. Notwithstanding the foregoing, an Option
may be granted with an exercise price lower than the minimum exercise price set
forth above if such Option is granted pursuant to an assumption or substitution
for another option in a manner qualifying under the provisions of Section 424(a)
of the Code.

6.2 Exercisability and Term of Options. Options shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Board and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such Option, (b) no Incentive
Stock Option granted to a Ten Percent Owner shall be exercisable after the
expiration of five (5) years after the effective date of grant of such Option,
and (c) no Option granted to a prospective Employee, prospective Consultant or
prospective Director may become exercisable prior to the date on which such
person commences Service with a Participating Company. Subject to the foregoing,
unless otherwise specified by the Board in the grant of an Option, any Option
granted hereunder shall terminate ten (10) years after the effective date of
grant of the Option, unless earlier terminated in accordance with its
provisions.

6.3 Payment of Exercise Price.

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or cash equivalent,
(ii) by tender to the Company, or attestation to the ownership, of shares of
Stock owned by the Participant having a Fair Market Value not less than the
exercise price, (iii) by delivery of a properly executed notice of exercise
together with irrevocable instructions to a broker providing for the assignment
to the Company of the proceeds of a sale or loan with respect to some or all of
the shares being acquired upon the exercise of the Option (including, without
limitation, through an exercise complying with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System) (a “ Cashless Exercise ” ), (iv) by delivery of a properly executed
notice of exercise electing a Net-Exercise, (v) by such other consideration as
may be approved by the Board from time to time to the extent permitted by
applicable law, or (vi) by any combination thereof. The Board may at any time or
from time to time, by approval of or by amendment to the standard forms of Award
Agreement described in Section 11, or by other means, grant Options which do not
permit all of the foregoing forms of consideration to be used in payment of the
exercise price or which otherwise restrict one or more forms of consideration.

(b) Limitations on Forms of Consideration.

(i) Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. Unless otherwise provided by the Board, an Option may
not be exercised by tender to the Company, or attestation to the ownership, of
shares of Stock unless such shares either have been owned by the Participant for
more than six (6) months (and not used for another Option exercise by
attestation during such period) or were not acquired, directly or indirectly,
from the Company.

(ii) Cashless Exercise. The Company reserves, at any and all times, the right,
in the Company’s sole and absolute discretion, to establish, decline to approve
or terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise, including with respect to one or more Participants specified
by the Company notwithstanding that such program or procedures may be available
to other Participants.

(iii) Net-Exercise. The Company reserves, at any and all times, the right, in
the Company’s sole and absolute discretion, to grant Incentive Stock Options, or
to grant, or amend, any Nonstatutory Options to provide that such Options may be
exercised by the means of a Net-Exercise, including with respect to one or more
Participants specified by the Company notwithstanding that such program or
procedures may be available to other Participants. No Option will be granted (or
amended in the case of a Nonstatutory Stock Option) to permit a Net-Exercise
prior to the effectiveness of the Financial Accounting Standards Board Statement
of Financial Accounting Standards No. 123R.

6.4 Effect of Termination of Service. An Option shall be exercisable after a
Participant’s termination of Service to such extent and during such period as
determined by the Board, in its discretion, and set forth in the Award Agreement
evidencing such Option.

6.5 Transferability of Options. During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative. Prior to the issuance of shares of Stock upon
the exercise of an Option, the Option shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Board, in its
discretion, and set forth in the Award Agreement evidencing such Option, a
Nonstatutory Stock Option shall be assignable or transferable subject to the
applicable limitations, if any, described in the General Instructions to
Form S-8 Registration Statement under the Securities Act. Notwithstanding any of
the foregoing, the Board may permit further transferability of any Option, on a
general or specific basis, and may impose conditions and limitations on any
permitted transferability.

7. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.

Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Board shall
from time to time establish. No SAR or purported SAR shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement. Award Agreements evidencing SARs may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

7.1 Types of SARs Authorized. SARs may be granted in tandem with all or any
portion of a related Option (a “ Tandem SAR ” ) or may be granted independently
of any Option (a “ Freestanding SAR ” ). A Tandem SAR may be granted either
concurrently with the grant of the related Option or at any time thereafter
prior to the complete exercise, termination, expiration or cancellation of such
related Option.

7.2 Exercise Price and Other Terms. The Board, subject to the provisions of the
Plan, will have complete discretion to determine the terms and conditions of
each SAR granted under the Plan; provided, however, that (a) the exercise price
per share subject to a Tandem SAR shall be the exercise price per share under
the related Option and (b) the exercise price per share subject to a
Freestanding SAR shall be not less than the Fair Market Value of a share of
Stock on the effective date of grant of the SAR.

7.3 Exercise of SARs. SARs will be exercisable on such terms and conditions as
the Board, in its sole and absolute discretion, will determine.

7.4 Award Agreement. Each SAR grant will be evidenced by an Award Agreement that
will specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Board, in its sole
discretion, will determine.

7.5 Expiration of SARs. Each SAR grant under the Plan will expire upon the date
determined by the Board, in its sole discretion, and set forth in the Award
Agreement. Notwithstanding the foregoing, the requirements of Sections 6.2, 6.3,
6.4 and 6.5 also will apply to SARs to the extent not replaced or superseded by
the terms of any Award Agreement.

8. TERMS AND CONDITIONS OF RESTRICTED STOCK AWARDS.

Restricted Stock Awards shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Board shall
from time to time establish. No Restricted Stock Award or purported Restricted
Stock Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement. Award Agreements evidencing
Restricted Stock Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

8.1 Grant of Restricted Stock. The Board is authorized to make Awards of
Restricted Stock to any Participant selected by the Board in such amounts and
subject to such terms and conditions as determined by the Board.

8.2 Issuance and Restrictions. Restricted Stock Awards will be subject to such
restrictions on transferabilty and other restrictions as the Board may impose
(including, without limitation, limitations on the right to vote shares of Stock
or the right to receive dividends on the Stock). These restrictions may lapse
separately or in combination at such times, pursuant to such circumstances, in
such installments, or otherwise, as the Board determines at the time of the
grant of the Award or thereafter. The minimum period for such restrictions shall
be a period of three (3) years. Notwithstanding the foregoing however,
Restricted Stock Awards may become one hundred percent (100%) vested earlier
than after the passage of three (3) years upon (i) the occurrence of a Change in
Control, as provided in any applicable Award Agreement, or (ii) achievement of
such the Awards applicable Performance Goals.

8.3 Forfeiture. Except as otherwise determined by the Board at the time of grant
of the Award or thereafter, upon termination of Service during the applicable
Restriction Period, Restricted Stock that is at that time subject to
restrictions will be forefeited; provided, however, that the Board may
(a) provide in any Restricted Stock Award Agreement that restrictions or
forfeiture conditions will be waived in whole or in part in the event of
terminations resulting from specified causes, and (b) in other cases waive in
whole or in part restrictions or forfeiture conditions.

8.4 Voting Rights; Dividends and Distributions. Except as may be provided in any
Award Agreement, during the Restriction Period applicable to shares subject to a
Restricted Stock Award, the Participant shall have all of the rights of a
stockholder of the Company holding shares of Stock, including the right to vote
such shares and to receive all dividends and other distributions paid with
respect to such shares. However, in the event of a dividend or distribution paid
in shares of Stock or any other adjustment made upon a change in the capital
structure of the Company as described in Section 4.2, then any and all new,
substituted or additional securities or other property (other than normal cash
dividends) to which the Participant is entitled by reason of the Participant’s
Restricted Stock Award shall be immediately subject to the same Vesting
Conditions as the shares subject to the Restricted Stock Award with respect to
which such dividends or distributions were paid or adjustments were made.

9. TERMS AND CONDITIONS OF OTHER TYPES OF AWARDS.

Other types of Awards, such as Performance Shares, Performance Units, Deferred
Stock, Restricted Stock Units, Other Stock-Based Awards and Performance Bonus
Awards (collectively “ Other Types of Award ” ) shall be evidenced by Award
Agreements specifying the type of Award and the number of shares of Stock
subject to the Award, in such form as the Board shall from time to time
establish. No Other Type of Award or purported Award shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement. Award Agreements evidencing any Other Type of Award may incorporate
all or any of the terms of the Plan by reference and shall comply with and be
subject to the following terms and conditions:

9.1 Performance Shares. Any Participant selected by the Committee may be granted
one or more Performance Share awards which will be denominated in a number of
shares of Stock and which may be linked to any one or more of the Performance
Goals or other specific performance criteria determined appropriate by the
Committee, in each case on a specified date or dates or over any period or
periods determined by the Committee. In making such determinations, the
Committee will consider (among other such factors as it deems relevant in light
of the specific type of Award) the contributions, responsibilities and other
compensation of the particular Participant.

9.2 Performance Units. Any Participant selected by the Committee may be granted
one or more Performance Unit awards which will be denominated in units of value,
which, without limitation, may include the dollar value of shares of Stock, and
which may be linked to any one or more of the Performance Goals or other
specific performance criteria determined appropriate by the Committee, in each
case on a specified date or dates or over any period or periods determined by
the Committee. In making such determinations, the Committee will consider (among
other such factors as it deems relevant in light of the specific type of Award)
the contributions, responsibilities and other compensation of the particular
Participant.

9.3 Deferred Stock. Any Participant selected by the Board may be granted an
award of Deferred Stock in the manner determined from time to time by the Board.
The number of shares of Deferred Stock will be determined by the Board and may
be linked to the Performance Goals or other specific performance criteria
determined to be appropriate by the Board, in each case on a specified date or
dates or over any period or periods determined by the Board. Stock underlying a
Deferred Stock award will not be issued until the Deferred Stock award has
vested, pursuant to a vesting schedule or performance criteria set by the
Committee, or upon such settlement date as may be elected by the Participant.
Unless otherwise provided by the Board, a Participant awarded Deferred Stock
will have no rights as a Company stockholder with respect to such Deferred Stock
until such time as the Award has vested and the Stock underlying such Award has
been issued. In addition, Deferred Stock may be granted automatically with
respect to such number of shares of Stock and upon such other terms and
conditions as established by the Board in lieu of:

(a) cash or shares of Stock otherwise issuable to such Participant upon the
exercise or settlement of a Restricted Stock Award or Performance Award; or

(b) any cash to be otherwise paid to the Participant in the form of salary,
bonus, commissions, or such other compensation program maintained by the
Company.

9.4 Restricted Stock Units. The Board is authorized to make Awards of Restricted
Stock Units to any Participant selected by the Board in such amounts and subject
to such terms and conditions as determined by the Board. The number of
Restricted Stock Units will be determined by the Board and may be linked to the
Performance Goals or other specific performance criteria determined to be
appropriate by the Board, in each case on a specified date or dates or over any
period or periods determined by the Board. At the time of grant, the Board will
specify the date or dates on which the Restricted Stock Units will become fully
vested and nonforfeitable, and may specify such conditions to vesting as it
deems appropriate. At the time of grant, the Board will specify the settlement
date applicable to each grant of Restricted Stock Units which will be no earlier
than the vesting date or dates of the Award and may be determined at the
election of the Participant. On the settlement date, the Company will transfer
to the Participant either (i) one unrestricted, fully transferable share of
Stock or (ii) cash equal to the value of one such share of Stock for each
Restricted Stock Unit scheduled to be paid out on such date and which was not
previously forfeited. The Board will specify the purchase price, if any, to be
paid by the Participant to the Company for such shares of Stock.

9.5 Other Stock-Based Awards. Any Participant selected by the Board may be
granted one or more awards that provide Participants with shares of Stock or the
right to purchase shares of Stock or that have a value derived from the value
of, or an exercise or conversion privilege at a price related to, or that are
otherwise payable in shares of Stock and which may be linked to any one or more
of the Performance Goals or other specific performance criteria determined
appropriate by the Board, in each case on a specified date or dates or over any
period or periods determined by the Board. In making such determinations, the
Board will consider (among such other factors as it deems relevant in light of
the specific type of award) the contributions, responsibilities and other
compensation to the particular Participant.

9.6 Performance Bonus Awards. Any Participant selected by the Committee may be
granted one or more Performance-Based Award in the form of a cash bonus payable
upon the attainment of Performance Goals that are established by the Committee,
in each case on a specified date or dates or over any period or periods
determined by the Committee. Any such Performance Bonus Award paid to a Covered
Employee will be based upon objectively determinable bonus formulas established
in accordance with Section 10.

9.7 Term of Other Type Awards. Except as otherwise provided herein, the term of
any Other Type Award will be set by the Board in its sole and absolute
discretion and set forth in any applicable Award Agreement.

9.8 Exercise or Purchase Price. The Board may establish the exercise or purchase
price, if any, of any Other Type Award; provided, however, that such price will
not be less than the par value of a share of Stock on the date of grant, unless
otherwise permitted by applicable law.

9.9 Exercise Upon Termination of Service. Any Other Type of Award will only be
exercisable or payable while the Participant is an Employee, Consultant or
Director, as applicable; provided, however, that the Board in its sole and
absolute discretion may provide that any Other Type of Award may be exercised or
paid subsequent to a termination of Service, as applicable, or following a
Change in Control, or because of the Participant’s retirement, death or
disability, or otherwise; provided, however, that any such provision with
respect to Performance Shares, Performance Units or Performance Bonus Awards
will be subject to the requirements of Section 162(m) that apply to such award
and/or compensation.

9.10 Form of Payment. Payments with respect to any Other Type of Award will be
made in cash, in Stock or a combination of both, as determined by the Board and
as set forth in any applicable Award Agreement.

9.11 Award Agreement. All Other Types of Awards will be subject to such
additional terms and conditions as determined by the Board and will be evidenced
by a written Award Agreement.

9.12 Voting Rights; Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by any
Other Type of Award until the date of the issuance of such shares, if any (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). However, the Board, in its
discretion, may provide in the Award Agreement evidencing any Other Type of
Award that the Participant shall be entitled to receive Dividend Equivalents
with respect to the payment of cash dividends on Stock having a record date
prior to the date on which such shares of Stock underlying any such award are
settled or forfeited. Such Dividend Equivalents, if any, shall be credited to
the Participant in the form of additional whole shares of Stock, or such cash
equivalent, depending on the type of award, as of the date of payment of such
cash dividends on Stock. The number of additional shares of Stock (rounded to
the nearest whole number) to be so credited shall be determined by dividing
(a) the amount of cash dividends paid on such date with respect to the number of
shares of Stock represented by the shares of Stock underlying such award
previously credited to the Participant by (b) the Fair Market Value per share of
Stock on such date. Dividend Equivalents may be paid currently or may be
accumulated and paid to the extent that such award becomes nonforfeitable, as
determined by the Board. Settlement of Dividend Equivalents may be made in cash,
shares of Stock, or a combination thereof as determined by the Board, and may be
paid on the same basis as settlement of the related award. In the event of a
dividend or distribution paid in shares of Stock or any other adjustment made
upon a change in the capital structure of the Company as described in
Section 4.2, appropriate adjustments shall be made in the Participant’s Other
Type of Awards so that it represents the right to receive upon settlement any
and all new, substituted or additional securities or other property (other than
normal cash dividends) to which the Participant would be entitled by reason of
the shares of Stock issuable upon settlement of the award, and all such new,
substituted or additional securities or other property shall be immediately
subject to the same Performance Goals as are applicable to the Award.

9.13 Nontransferability of Awards. Prior to settlement or payment of any Other
Type of Award in accordance with the provisions of the Plan, no such award shall
be subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution. All rights with respect to such award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.

10. TERMS AND CONDITIONS OF ANY PERFORMANCE-BASED AWARD.

10.1 Purpose. The purpose of this Section 10 is to provide the Committee the
ability to qualify Awards (other than Options and SARs) that are granted
pursuant to Sections 8 and 9 as qualified performance-based compensation under
Section 162(m). If the Committee, in its discretion, decides to grant a
Performance-Based Award subject to Performance Goals to a Covered Employee, the
provisions of this Section 10 will control over any contrary provision in the
Plan; provided, however, that the Committee may in its discretion grant Awards
to such Covered Employees that are based on Performance Goals or other specific
criteria or goals but that do not satisfy the requirements of this Section 10.

10.2 Applicability. This Section 10 will apply to those Covered Employees which
are selected by the Committee to receive any Award subject to Performance Goals.
The designation of a Covered Employee as being subject to Section 162(m) will
not in any manner entitle the Covered Employee to receive an Award under the
Plan. Moreover, designation of a Covered Employee subject to Section 162(m) for
a particular Performance Period will not require designation of such Covered
Employee in any subsequent Performance Period and designation of one Covered
Employee will not require designation of any other Covered Employee in such
period or in any other period.

10.3 Procedures with Respect to Performance Based Awards. To the extent
necessary to comply with the performance-based compensation of Section 162(m),
with respect to any Award granted subject to Performance Goals, no later than
ninety (90) days following the commencement of any fiscal year in question or
any other designated fiscal period or period of service (or such other time as
may be required or permitted by Section 162(m)), the Committee will, in writing,
(a) designate one or more Participants who are Covered Employees, (b) select the
Performance Goals applicable to the Performance Period, (c) establish the
Performance Goals, and amounts of such Awards, as applicable, which may be
earned for such Performance Period, and (d) specify the relationship between
Performance Goals and the amounts of such Awards, as applicable, to be earned by
each Covered Employee for such Performance Period. Following the completion of
each Performance Period, the Committee will certify in writing whether the
applicable Performance Goals have been achieved for such Performance Period. In
determining the amounts earned by a Covered Employee, the Committee will have
the right to reduce or eliminate (but not to increase) the amount payable at a
given level of performance to take into account additional factors that the
Committee may deem relevant to the assessment of individual or corporate
performance for the Performance Period.

10.4 Payment of Performance Based Awards. Unless otherwise provided in the
applicable Award Agreement, a Covered Employee must be employed by the
Participating Company Group on the day a Performance-Based Award for such
Performance Period is paid to the Covered Employee. Furthermore, a Covered
Employee will be eligible to receive payment pursuant to a Performance-Based
Award for a Performance Period only if the Performance Goals for such period are
achieved.

10.5 Additional Limitations. Notwithstanding any other provision of the Plan,
any Award which is granted to a Covered Employee and is intended to constitute
qualified performance based compensation under Section 162(m) will be subject to
any additional limitations set forth in the Code (including any amendment to
Section 162(m) or any regulations and ruling issued thereunder that are
requirements for qualification as qualified performance-based compensation as
described in Section 162(m), and the Plan will be deemed amended to the extent
necessary to conform to such requirements.

11. STANDARD FORMS OF AWARD AGREEMENT.

11.1 Award Agreements. Each Award shall comply with and be subject to the terms
and conditions set forth in the appropriate form of Award Agreement approved by
the Board and as amended from time to time. Any Award Agreement may consist of
an appropriate form of Notice of Grant and a form of Agreement incorporated
therein by reference, or such other form or forms as the Board may approve from
time to time.

11.2 Authority to Vary Terms. The Board shall have the authority from time to
time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual Award or in connection
with the authorization of a new standard form or forms; provided, however, that
the terms and conditions of any such new, revised or amended standard form or
forms of Award Agreement are not inconsistent with the terms of the Plan.

12. CHANGE IN CONTROL.

12.1 Definitions.

(a) An “Ownership Change Event” shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a party; (iii) the sale,
exchange, or transfer of all or substantially all of the assets of the Company
(other than a sale, exchange or transfer to one or more subsidiaries of the
Company); or (iv) a liquidation or dissolution of the Company.

(b) A “Change in Control” shall mean an Ownership Change Event or a series of
related Ownership Change Events (collectively, a “ Transaction ” ) in which the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting securities of
the Company or, in the case of an Ownership Change Event described in
Section 12.1(a)(iii), the entity to which the assets of the Company were
transferred (the “ Transferee ” ), as the case may be. For purposes of the
preceding sentence, indirect beneficial ownership shall include, without
limitation, an interest resulting from ownership of the voting securities of one
or more corporations or other business entities which own the Company or the
Transferee, as the case may be, either directly or through one or more
subsidiary corporations or other business entities. The Board shall have the
right to determine whether multiple sales or exchanges of the voting securities
of the Company or multiple Ownership Change Events are related, and its
determination shall be final, binding and conclusive.

12.2 Effect of Change in Control on Options and SARs.

(a) Accelerated Vesting. Notwithstanding any other provision of the Plan to the
contrary, the Board, in its sole discretion, may provide in any Award Agreement
or, in the event of a Change in Control, may take such actions as it deems
appropriate to provide for the acceleration of the exercisability and vesting in
connection with such Change in Control of any or all outstanding Options and
SARs and shares acquired upon the exercise of such Options and SARs upon such
conditions and to such extent as the Board shall determine.

(b) Assumption or Substitution. In the event of a Change in Control, the
Acquiring Corporation may, without the consent of the Participant, either assume
the Company’s rights and obligations under outstanding Options and SARs or
substitute for outstanding Options and SARs substantially equivalent options and
stock appreciation rights for the Acquiring Corporation’s stock. In the event
that the Acquiring Corporation elects not to assume or substitute for
outstanding Options and SARs in connection with a Change in Control, or if the
Acquiring Corporation is not a “publicly held corporation” within the meaning of
Section 162(m), the exercisability and vesting of each such outstanding Option,
SAR and any shares acquired upon the exercise thereof held by a Participant
whose Service has not terminated prior to such date shall be accelerated,
effective as of the date ten (10) days prior to the date of the Change in
Control. The exercise or vesting of any Option, SAR and any shares acquired upon
the exercise thereof that was permissible solely by reason of this Section 12.2
and the provisions of such applicable Award Agreement shall be conditioned upon
the consummation of the Change in Control. Any Options and SARs which are
neither assumed or substituted for by the Acquiring Corporation in connection
with the Change in Control nor exercised as of the date of the Change in Control
shall terminate and cease to be outstanding effective as of the date of the
Change in Control. Notwithstanding the foregoing, shares acquired upon exercise
of an Option prior to the Change in Control and any consideration received
pursuant to the Change in Control with respect to such shares shall continue to
be subject to all applicable provisions of the applicable Award Agreement
evidencing such Option or SAR except as otherwise provided in such applicable
Award Agreement. Furthermore, notwithstanding the foregoing, if the corporation
the stock of which is subject to the outstanding Options and SARs immediately
prior to an Ownership Change Event described in Section 12.1(a)(i) constituting
a Change in Control is the surviving or continuing corporation and immediately
after such Ownership Change Event less than fifty percent (50%) of the total
combined voting power of its voting stock is held by another corporation or by
other corporations that are members of an affiliated group within the meaning of
Section 1504(a) of the Code without regard to the provisions of Section 1504(b)
of the Code, the outstanding Options and SARs shall not terminate unless the
Board otherwise provides in its discretion.

(c) Cash-Out. The Board may, in its sole discretion and without the consent of
any Participant, determine that, upon the occurrence of a Change in Control,
each or any Option or SAR outstanding immediately prior to the Change in Control
shall be canceled in exchange for a payment with respect to each vested share of
Stock subject to such canceled Option or SAR in (i) cash, (ii) stock of the
Company or of a corporation or other business entity a party to the Change in
Control, or (iii) other property which, in any such case, shall be in an amount
having a Fair Market Value equal to the excess of the Fair Market Value of the
consideration to be paid per share of Stock in the Change in Control over the
exercise price per share under such Option or SAR (the “ Spread ” ). In the
event such determination is made by the Board, the Spread (reduced by applicable
withholding taxes, if any) shall be paid to Participants in respect of their
canceled Options and SARs as soon as practicable following the date of the
Change in Control.

12.3 Effect of Change in Control on Restricted Stock and Other Type of Awards.
The Board may, in its discretion, provide in any Award Agreement evidencing a
Restricted Stock or Other Type of Award that, in the event of a Change in
Control, the lapsing of any applicable Vesting Condition, Restriction Period or
Performance Goal applicable to the shares subject to such Award held by a
Participant whose Service has not terminated prior to the Change in Control
shall be accelerated and/or waived effective immediately prior to the
consummation of the Change in Control to such extent as specified in such Award
Agreement. Any acceleration, waiver or the lapsing of any restriction that was
permissible solely by reason of this Section 12.3 and the provisions of such
Award Agreement shall be conditioned upon the consummation of the Change in
Control.

13. PROVISION OF INFORMATION.

Each Participant shall be given access to information concerning the Company
equivalent to that information generally made available to the Company’s common
stockholders.

14. COMPLIANCE WITH SECURITIES LAW.

The grant of Options and the issuance of shares of Stock upon exercise of
Options shall be subject to compliance with all applicable requirements of
federal, state and foreign law with respect to such securities. Options may not
be exercised if the issuance of shares of Stock upon exercise would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed. In addition, no Option may be exercised
unless (a) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (b) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance and sale of any shares hereunder shall
relieve the Company of any liability in respect of the failure to issue or sell
such shares as to which such requisite authority shall not have been obtained.
As a condition to the exercise of any Option, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

15. TAX WITHHOLDING.

15.1 Tax Withholding in General. The Company shall have the right to deduct from
any and all payments made under the Plan, or to require the Participant, through
payroll withholding, cash payment or otherwise, including by means of a Cashless
Exercise of an Option, to make adequate provision for, the federal, state, local
and foreign taxes, if any, required by law to be withheld by the Participating
Company Group with respect to an Award or the shares acquired pursuant thereto.
The Company shall have no obligation to deliver shares of Stock, to release
shares of Stock from an escrow established pursuant to an Award Agreement, or to
make any payment in cash under the Plan until the Participating Company Group’s
tax withholding obligations have been satisfied by the Participant.

15.2 Withholding in Shares. The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable to a Participant upon
the exercise or settlement of an Award, or to accept from the Participant the
tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Participating Company Group. The Fair Market Value of any
shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates.

16. TERMINATION OR AMENDMENT OF PLAN.

The Board may terminate or amend the Plan at any time. However, subject to
changes in applicable law, regulations or rules that would permit otherwise,
without the approval of the Company’s stockholders, there shall be (a) no
increase in the maximum aggregate number of shares of Stock that may be issued
under the Plan (except by operation of the provisions of Section 4.2), (b) no
change in the class of persons eligible to receive Incentive Stock Options, and
(c) no other amendment of the Plan that would require approval of the Company’s
stockholders under any applicable law, regulation or rule. No termination or
amendment of the Plan shall affect any then outstanding Option unless expressly
provided by the Board. In any event, no termination or amendment of the Plan may
adversely affect any then outstanding Option without the consent of the
Participant, unless such termination or amendment is required to enable an
Option designated as an Incentive Stock Option to qualify as an Incentive Stock
Option or is necessary to comply with any applicable law, regulation or rule.

17. STOCKHOLDER APPROVAL.

The Plan or any increase in the maximum aggregate number of shares of Stock
issuable thereunder as provided in Section 4.1 (the “ Authorized Shares ” )
shall be approved by the stockholders of the Company within twelve (12) months
of the date of adoption thereof by the Board. Options granted prior to
stockholder approval of the Plan or in excess of the Authorized Shares
previously approved by the stockholders shall become exercisable no earlier than
the date of stockholder approval of the Plan or such increase in the Authorized
Shares, as the case may be.

